                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALESANDRA LEIMAN,                               :
         Plaintiff,                             :              CIVIL ACTION
                                                :
       v.                                       :
                                                :
NUTRISYSTEM, INC.,                              :              No. 18-3358
         Defendant.                             :

                                            ORDER

       AND NOW, this 3rd day of July 2019, upon consideration of Defendant’s Motion for

Summary Judgment, Plaintiff’s response, and Defendant’s reply, and for the reasons provided in

the Court’s Memorandum dated July 3, 2019, it is ORDERED that:

       1. Defendant’s motion (Doc. No. 9) is GRANTED.

       2. The Clerk of Court is directed to close this case.



                                             BY THE COURT:



                                             Berle M. Schiller, J.
